UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 16-6178


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

ANTHONY BROWN,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  T.S. Ellis, III, Senior
District Judge. (1:03-cr-00612-TSE-1)


Submitted:   July 28, 2016                   Decided:    August 1, 2016


Before MOTZ and     HARRIS,   Circuit    Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anthony Brown, Appellant Pro Se. Morris Rudolph Parker, Jr.,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Anthony   Brown   appeals   the    district      court’s   February    3,

2016, order denying his motion for relief filed in his criminal

case.     We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.      United States v. Brown, No. 1:03-cr-00612-TSE-1 (E.D.

Va. Feb. 3, 2016).          We deny Brown’s motion for appointment of

counsel.     We dispense with oral argument because the facts and

legal    contentions      are   adequately   presented      in   the    materials

before    this    court   and   argument   would   not    aid    the   decisional

process.



                                                                         AFFIRMED




                                       2